DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 53-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 53 recites “the absorbing layer comprises an electrically conductive material”, however the specification only describes an absorbing layer (14) being above an electrically conductive material (layer 14 or substrate 11), i.e. the absorbing layer itself is not electrically conductive.  
Claims 54-70 are rejected only for their dependence on claim 53.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 71-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11,101,099 B2 (hereinafter Van Veen) in view of Yamashita (US 20160099129 A1).
Regarding claim 71, claim 1 of Van Veen teaches an exposure apparatus for projecting a charged particle beam onto a target, the exposure apparatus comprising a charged particle optical arrangement for forming a charged particle beam and projecting at least a part of the charged particle beam onto the target, the charged particle optical arrangement comprising:
A charged particle source for generating the charged particle beam, and
A charged particle blocking element configured to block at least a part of the charged particle beam from the charged particle source, the charged particle blocking elements comprising a substrate,  the substrate comprising at least one aperture configured to allow passage of at least a part of the charged particle beam, 
Wherein the substrate has at least a portion with an absorbing layer comprising carbon, boron and/or beryllium, the absorbing layer provided on an electrically conductive surface on the substrate of the beam splitter and the electrically conductive surface configured to remove absorbed electrical charge from the absorbing layer. 
Van Veen does not teach a plurality of charged particle blocking elements with substrates having a plurality of apertures that split the beam into a plurality of beams.
Yamashita teaches an exposure apparatus having a plurality of charged particle blocking elements with substrates (8, 10) that split the beam into a plurality of beams.
It would have been obvious to one of ordinary skill in the art to embody the charged beam blocking element of Van Veen as a beam aperture array as taught by Yamashita in order to provide controllable multi-beam exposure as taught by Yamashita. 
Regarding claim 72, claim 18 of Van Veen teaches a charged particle inspection system or charged particle microscope for projecting a charged particle beam, projecting an exposure apparatus for projecting a charged particle beam onto a target, the exposure apparatus comprising a charged particle optical arrangement for forming a charged particle beam and projecting at least a part of the charged particle beam onto the target, the charged particle optical arrangement comprising:
A charged particle source for generating the charged particle beam, and
A charged particle blocking element configured to block at least a part of the charged particle beam from the charged particle source, the charged particle blocking elements comprising a substrate,  the substrate comprising at least one aperture configured to allow passage of at least a part of the charged particle beam, 
Wherein at least one of the charged particle blocking elements comprises an absorbing layer of a material comprising carbon, boron and/or beryllium on the corresponding substrate, and at least part of the portion of the surface of the corresponding substrate comprises an electrically conductive material configured to remove absorbed electrical charges from the absorbing layer. 
Van Veen does not teach a plurality of charged particle blocking elements with a substrate having a plurality of apertures.
Yamashita teaches an exposure apparatus having a plurality of charged particle blocking elements with substrates that split the beam into a plurality of beams.
It would have been obvious to one of ordinary skill in the art to embody the charged beam blocking element of Van Veen as a beam aperture array as taught by Yamashita in order to provide controllable multi-beam exposure as taught by Yamashita. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881